 



Exhibit 10.12
May 16, 2006
R.H. Donnelley Corporation
CenDon, L.L.C.
R.H. Donnelley Publishing & Advertising, Inc.
R.H. Donnelley Directory Company
100 Winstead Drive
Cary, North Carolina 27513
     Re: Acknowledgment of Embarq / RHD Transaction
Ladies and Gentlemen:
     R.H. Donnelley Publishing & Advertising, Inc. (f/k/a Sprint Publishing &
Advertising, Inc.), a Kansas corporation (“RHD”), R.H. Donnelley Directory
Company (f/k/a Centel Directory Company), a Delaware corporation (“RHDDC”),
CenDon, L.L.C., a Delaware limited liability company (“CenDon”), Sprint Nextel
Corporation (f/k/a Sprint Corporation), a Kansas corporation (“Sprint”), Sprint
Directory Trademark Company, LLC, a Delaware limited liability company and
certain subsidiaries of Sprint are parties to that certain Directory Services
License Agreement, dated January 3, 2003 (the “Original DSLA”). R.H. Donnelley
Corporation, a Delaware corporation (“RHD Corp.”), RHD, CenDon, RHDDC, Sprint
and certain subsidiaries of Sprint are parties to that certain Non-Competition
Agreement, dated January 3, 2003 (the “Original Non-Competition Agreement”).
     In connection with the anticipated spin-off of Sprint’s local
telecommunications division, RHD, RHDDC, CenDon, Embarq Corporation, a Delaware
corporation, Embarq Directory Trademark Company, LLC, a Delaware limited
liability company, and certain subsidiaries of Embarq Corporation (formerly
constituting the Sprint Local Telecommunications Division) are entering into a
Directory Services License Agreement (the “New DSLA”).
     Pursuant to Section 9.1(b) of the Original DSLA, upon the effectiveness of
the New DSLA, the New DSLA will supersede and replace in





--------------------------------------------------------------------------------



 



Page 2
May 16, 2006
Acknowledgement of Embarq / RHD Transaction
its entirety the Original DSLA; except that Sprint acknowledges that pursuant to
Section 9.1(c) of the Original DSLA, Sprint and its Affiliates will remain bound
by the obligations of the Original Non-Competition Agreement until December 31,
2052, unless the New DSLA or any successor agreement entered into by application
of Section 9.1(c) of the New DSLA, or a provision substantially similar to such
provision in any such successor agreement, terminates (other than a termination
by RHD, CenDon or RHDDC for breach of the other party thereto) prior to
December 31, 2052 without being superseded by any such successor agreement, in
which case Sprint and its Affiliates will remain bound until the date of such
termination. By signing below, RHD Corp., RHD, CenDon, and RHDDC each
acknowledge that upon the effectiveness of the New DSLA, except as provided for
in the immediately preceding sentence, Sprint Nextel and its Affiliates will be
relieved of all ongoing obligations under the Original DSLA and the other
Commercial Agreements. The parties acknowledge that the foregoing release does
not affect any claims arising prior to the Effective Date of the New DSLA.
     Capitalized terms used but not defined in this letter have the meanings
assigned to them in the Original DSLA.

              SPRINT NEXTEL CORPORATION
 
       
 
  By:   /s/ Charles Wunsch
 
       
 
            Name: Charles Wunsch
 
            Title: Vice President

          ACCEPTED AND AGREED TO:    
 
        R.H. DONNELLEY CORPORATION    
 
       
By:
  /s/ Robert J. Bush    
 
   
 
       
Name:
  Robert J. Bush    
 
       
 
       
Title:
  Sr. Vice President    
 
   





--------------------------------------------------------------------------------



 



Page 3
May 9, 2006
Acknowledgement of Embarq / RHD Transaction

                      CENDON, L.L.C.       R.H. DONNELLEY PUBLISHING &
ADVERTISING, INC.    
 
                   
By:
  /s/ Robert J. Bush       By:   /s/ Robert J. Bush    
 
     
 
   
Name:
  Robert J. Bush       Name:   Robert J. Bush    
 
     
 
   
Title:
  Vice President       Title:   Vice President    
 
     
 
   
 
                    R.H. DONNELLEY DIRECTORY COMPANY                
 
                   
By:
  /s/ Robert J. Bush                
 
               
Name:
  Robert J. Bush                
 
               
Title:
  Vice President                
 
               

